Citation Nr: 1410476	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-42 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1979 to August 1979. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Pes planus was noted on entry into service, and is shown to have permanently increased in severity during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim of service connection for pes planus.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2013).  A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  See also Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection for Pes Planus

The Veteran's enlistment examination in June 1979 noted pes planus that was not considered disabling.  Because pes planus was noted upon entrance into service, the Board finds that the Veteran had a preexisting disability.  Having shown that pes planus pre-existed service, the next step is to determine if the pre-existing disability was aggravated in service. 

The Veteran asserts that pes planus was aggravated during service.  She contends that she had flat feet before service, but she did not have any problems with her feet until she had to wear the boots during basic training.  The Veteran further states that she was not allowed to receive any medical attention with respect to her feet because she was in training.  She asserts that she has suffered pain in her feet ever since she had to wear the boots during service.  The Veteran is competent to report matters within her own personal knowledge, such as the fact that the pain and symptomatology she is currently experiencing is the same as what she experienced in service and that she became physically unfit for service because of service aggravation of pes planus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran's assertions to be credible. 

Multiple post-service VA treatment records show diagnosis and treatment for pes planus.  Furthermore, The Veteran underwent a VA examination of her feet in January 2010.  The Veteran reported that during basic training, she began experiencing tremendous discomfort along the arches and into the forefoot, which she described as "feeling as if they are going to break."  After service, the Veteran had partial relief from symptoms by applying heat to her feet and by using over-the-counter anti-inflammatory medications and arch supports.  The VA examiner diagnosed the Veteran with severe (stage 3) pes planus and opined that it is most likely caused by or a result of in-service pes planus.  The VA examiner explained that the Veteran's condition is a fixed deformity with a tendency toward even further excess pronation upon weight bearing activities.  The VA examiner further opined that the severity of the symptoms is expected and consistent with the Veteran's assertions of aggravation. 

Given the onerous burden on the government to show by clear and unmistakable evidence that no aggravation of the pre-existing pes planus took place and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence demonstrates that the Veteran's pes planus preexisted service and was permanently aggravated by service.  As such, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral pes planus is granted.


REMAND

A remand is required with respect to the issue of service connection for major depressive disorder to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The claims file does not contain any VA treatment records relating to the Veteran's major depressive disorder after January 2010.  Therefore, if available, such records should be obtained. 

Post-service VA treatment records reflect that the Veteran has a current diagnosis of major depressive disorder.  Concerning the question of in-service disease, injury, or event for the claimed major depressive disorder, the Veteran contends that her major depressive disorder began during service.  She states that she was enduring foot pain and stress from basic training and had no one to talk to and no recourse.  She further asserts that she was then counseled and discharged from service because she was unable to continue the training because of her pes planus and depression.  August 1979 military personnel records indicate that the Veteran was discharged due to substandard performance or inability to adapt to military service.  The Board finds the Veteran's assertions with respect to the in-service events relating to depression to be credible.

Regarding the relationship between the current disability and service, the United States Court of Appeals for Veterans Claims has indicated that it is a low threshold to establish this element, and only requires that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptoms such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The Veteran asserts that she has been depressed since service because she could not finish basic training while her goal was to make a career in the United States Navy, a goal she was not able to accomplish.  Moreover, a September 2009 statement by the Veteran's daughter indicates that she always noticed how stressed and depressed her mother was and that whenever she asked her mother about the reason for her depression, the Veteran would provide the same answer relating to the stress of basic training and the fact that she could not complete boot camp and make a career in the United States Navy.  As such, this case presents a certain medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board finds that a medical examination should be undertaken to determine the etiology of the Veteran's major depressive disorder. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to obtain any current VA treatment records related to the Veteran's major depressive disorder dated from January 2010, the date of the most recent VA treatment records of record, to the present.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) if the records are unavailable.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's major depressive disorder.  The claims file, along with a copy of this REMAND, must be made available to the examiner for review.  The examiner must review the entire claims file.

Then, the VA examiner should provide an opinion, based on the available evidence of record, as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's major depressive disorder was incurred in or is otherwise related to service.  For purposes of this opinion, the VA examiner should assume the credibility of the Veteran's assertions that she was depressed as a result of her pes planus and not being able to complete basic training and make a career in the United States Navy.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for the opinion provided with references to the evidence of record.  The examiner should specifically address the Veteran's lay statements.

3. After all necessary development is accomplished, readjudicate the claim of service connection for major depressive disorder.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


